











SUBSCRIPTION AGREEMENT






Series C – 6% Non-Cumulative Convertible Perpetual Preferred Stock


















--------------------------------------------------------------------------------


BofI Holding, Inc.


Subscription Agreement Instructions


BofI Holding, Inc., a Delaware corporation (the “Company”), is offering for sale
up to 2,000 shares of its Series C – 6% Non-Cumulative Convertible Perpetual
Preferred Stock (the “Shares”). If, after thoroughly considering an investment
in the Shares, including reviewing all information you deem material to your
investment decision, you elect to subscribe for Shares, please follow the
following procedures:


1.
Subscription Agreement: Please carefully and completely read the Subscription
Agreement and be certain that you understand and agree with all of its terms. In
particular, please pay special attention to Section B, containing the
representations and warranties made by you, the investor, as well as to Section
D, containing certain understandings, acknowledgements and agreements by you.



2.
Signature Page: Please complete and execute the appropriate Signature Page
attached to this Subscription Agreement. Please verify that you have the correct
Signature Page for the kind of person or entity that is subscribing for Shares.



If the Subscriber is a(n):
Use the Signature Page Entitled:
 
 
Individual
Individual Signature Page
Living Trust or Inter Vivos Trust
Individual Signature Page
Individual Retirement Account (“IRA”)
Individual Signature Page
Other Retirement Plans
Individual Signature Page
Corporation
Corporation Signature Page
General or Limited Partnership
Partnership Signature Page
Limited Liability Company
Partnership Signature Page
Trust (other than living or inter vivos trusts)
Trust Signature Page



If you have any questions about the selection of the appropriate Signature Page,
please contact the Company.


Please complete, date and execute the Signature Page, as instructed, and return
it to the Company with the Subscription Agreement.


3.    IRS Form W‑9: Please complete, execute and return the attached IRS Form
W‑9.


4.
Return of Executed Subscription Documents to the Company: Please return to the
Company the following subscription documents: (a) Subscription Agreement;
(b) Signature Page and Questionnaire; (c) IRS Form W‑9; and (d) a check in the
full amount of your subscription, payable to “BofI Holding, Inc.” If you intend
to wire





--------------------------------------------------------------------------------


subscription funds, please remit by wire transfer the amount of funds equal to
the aggregate purchase price to the following account:


Bank:                 BofI Federal Bank
Bank Address:
12777 High Bluff Drive, Suite 100

San Diego, CA 92130
ABA Routing Number:    122287251
Account Number:        12002000805
Reference - Comments:    Series C Preferred Subscription Agreement


Upon receipt, the Company will review each subscription and determine its
acceptability. An incomplete or improperly completed subscription will delay
consideration and “acceptance” of your subscription. The Company will do its
best to notify you of the disposition of your subscription as soon as reasonably
practicable. The Company reserves the right to reject any subscription, in whole
or in part, in its sole and absolute discretion.


5.    If you have any questions about these procedures, please direct all
questions to:


Andy Micheletti at (858) 350-6211 or amicheletti@bofifederalbank.com




--------------------------------------------------------------------------------


SUBSCRIPTION AGREEMENT


BofI Holding, Inc.


Series C—6% Non-Cumulative Convertible Perpetual Preferred Stock
_________________________


BofI Holding, Inc.
12777 High Bluff Drive, Suite 100
San Diego, California 92130


This Subscription Agreement (this “Agreement”) is made by and between BofI
Holding, Inc., a Delaware corporation (the “Company”), and the undersigned
subscriber who is subscribing to purchase shares of Series C – 6% Non-Cumulative
Convertible Perpetual Preferred Stock (the “Shares”).


In consideration of the Company’s agreement to sell Shares to the undersigned
upon the terms and conditions set forth in this Subscription Agreement, the
undersigned agrees and represents as follows:


A.
SUBSCRIPTION



1.
The undersigned hereby irrevocably subscribes (the “Subscription”) for and
agrees to purchase the number of Shares at the purchase price per Share, in the
aggregate dollar amount indicated on the signature page hereto (the
“Subscription Amount”). The undersigned tenders with this Subscription Agreement
the Subscription Amount in immediately available funds to the Company (the
“Payment”).



2.
The undersigned understands that the Payment will be held for his, her or its
benefit up to the time the Subscription is accepted or rejected.



3.
The undersigned agrees that the Company reserves the right to reject any
Subscription, in whole or in part, in its sole discretion. The undersigned
further acknowledges and agrees that the Company will determine in its sole
discretion, if and when the Subscription is accepted. If your Subscription is
accepted by the Company, the Company will deliver to you a countersigned copy of
this Agreement.



B.
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR



The undersigned hereby represents and warrants to, and agrees with, the Company,
as follows:



1

--------------------------------------------------------------------------------


1.
The Shares are being purchased for the undersigned’s own account, for investment
purposes only, not for the account of any other person, and not with a view to
distribution, assignment, or resale to others, or to fractionalization in whole
or in part. No other person has or will have a direct or indirect beneficial
interest in the undersigned’s Shares. Subject to Section D.8, the undersigned
subscriber agrees not to sell, hypothecate, or otherwise transfer the
undersigned’s Shares unless: (a) the Shares are registered under the Securities
Act of 1933 (the “Securities Act”) and all applicable state securities laws, or
(b) in the opinion of counsel, concurred in by counsel to the Company, an
exemption from the registration requirements of the Securities Act and such
state laws is available.



2.
The undersigned has sufficient savings, investments, reserves or cash flow to
withstand a complete loss of his or her or its investment in the Company and, to
the extent the undersigned is an individual, the undersigned can provide for his
or her living expenses for the foreseeable future assuming such a complete loss.



3.
In evaluating the suitability of an investment in the Company and in deciding to
invest in Shares, the undersigned has neither received nor relied upon any oral
or written representations from the Company or any other person, except as
expressly set forth in this Agreement. With respect to United States tax and
other economic considerations involved in this investment, the undersigned is
not relying on the Company or any other person with respect to evaluating the
suitability of an investment in the Company. The undersigned has carefully
considered and, to the extent the undersigned believes such discussion
necessary, has discussed with the undersigned’s professional legal, tax,
accounting and financial advisors the suitability of an investment in the
Company for the undersigned’s particular tax and financial situation, and the
undersigned has determined that the Shares being subscribed for by the
undersigned are a suitable investment for the undersigned.



4.
The undersigned recognizes that an investment in the Company involves
substantial risks, including the possibility of the loss of the entire amount of
such investment. The undersigned is capable of identifying and evaluating all of
the risks and other considerations related to the purchase of the Shares.



5.
If this Subscription Agreement is executed and delivered on behalf of a
partnership, corporation, trust or estate or retirement plan: (i) such
partnership, corporation, trust or estate or retirement plan has been duly
organized in accordance with applicable law and is duly qualified (a) to execute
and deliver this Subscription Agreement and all other


2

--------------------------------------------------------------------------------


instruments executed and delivered on behalf of such partnership, corporation,
trust or estate or retirement plan or by use of a power of attorney in
connection with the purchase of its Shares, and (b) to purchase and hold such
Shares; (ii) the signature of the party signing on behalf of such partnership,
corporation, trust or estate or retirement plan is binding upon such
partnership, corporation, trust or estate or retirement plan; and (iii) such
partnership, corporation, trust or estate or retirement plan has not been formed
for the specific purpose of acquiring such Shares, unless each beneficial owner
of such entity is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D promulgated under the Securities Act (“Regulation D”) and has
submitted information substantiating such qualification.


6.
The undersigned is an “accredited investor,” as defined in Regulation D, and
understands that the information provided to the Company in the attached
Questionnaire will be used by the Company to verify his, her or its status as an
accredited investor.



7.
The undersigned shall indemnify and hold harmless the Company and the officers,
directors, employees, agents and representatives of the Company who is or are a
party or is or are threatened to be made a party to any threatened, pending or
completed action, suit or proceeding (whether civil, criminal, administrative or
investigative) by reason of or arising from any actual or alleged
misrepresentation or misstatement of facts or omission to represent or state
facts made by the undersigned to the Company concerning the undersigned, or the
undersigned’s financial position in connection with the offering or sale of the
Shares, including, without limitation, any such misrepresentation, misstatement
or omission contained in the Questionnaire submitted by the undersigned, against
losses, liabilities, and expenses for which the Company or any officer,
director, employee, agent, and representative of the Company has not otherwise
been reimbursed (including attorneys’ fees, judgments, fines and amounts paid in
settlement) actually and reasonably incurred by such person or entity in
connection with such action, suit or proceeding.    



C.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY



The Company hereby represents and warrants to the undersigned as follows:


1.
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has all requisite
corporate power to own and operate its properties and assets, and to carry on
its business as presently conducted and as proposed to be conducted.


3

--------------------------------------------------------------------------------




2.
The Company has all requisite legal and corporate power to execute and deliver
this Agreement and to sell and issue the Shares hereunder.



3.
As of the date hereof, the authorized capital stock of the Company consists of
25,000,000 shares of common stock, $0.01 par value per share, of which
12,813,171 shares are issued and outstanding as of September 30, 2012, and
1,000,000 shares of preferred stock, $0.01 par value per share, of which 515
shares of Series A Preferred Stock are issued and outstanding. All issued and
outstanding shares have been duly authorized and validly issued and are fully
paid and nonassessable. There are no pre-emptive rights with respect to the
capital stock of the Company. The Company has no outstanding rights, options,
warrants, conversion rights or agreements for the purchase or acquisition from
the Company of any shares of its capital stock or other securities of the
Company, other than: (a) shares issuable pursuant to the exercise of stock
options outstanding under the Company’s 1999 Stock Option Plan and 2004 Stock
Incentive Plan; and (b) outstanding shares of Series A Preferred Stock.



4.
All corporate action on the part of the Company, its directors, and its
stockholders necessary for the sale and issuance of the Shares and the
performance of the Company’s obligations hereunder has been taken, or will be
taken. When and if accepted by the Company, this Subscription Agreement will be
a valid and binding obligation of the Company, enforceable in accordance with
its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors. The Shares, when paid for and issued
pursuant hereto, will be validly issued, fully paid and nonassessable.



D.
UNDERSTANDINGS, ACKNOWLEDGEMENTS AND AGREEMENTS



The undersigned understands, acknowledges and agrees with the Company as
follows:


1.
This Subscription may be rejected, in whole or in part, by the Company in its
sole discretion. If your Subscription is accepted by the Company, the
consummation of the sale of Shares will occur upon delivery to you by the
Company of a countersigned copy of this Agreement. Until such time, any offer to
purchase the Shares may be withdrawn or revoked, without obligation or
commitment of any kind.



2.
This Subscription is irrevocable except with the written consent of the Company,
and except that the undersigned shall have no obligation for


4

--------------------------------------------------------------------------------


this Subscription in the event that this Subscription is rejected in full for
any reason.


3.
The Shares are not savings accounts, deposits or other obligations of a bank or
savings institution and are not insured by the Federal Deposit Insurance
Corporation or any other government agency. Furthermore, the Shares have not
been recommended by any federal or state securities commission or other
regulatory authority. Furthermore, the foregoing authorities have not confirmed
the accuracy, or determined the adequacy of this Agreement or any other document
relating to the offering of Shares, and have not endorsed the merits of the
Shares. Any representation to the contrary is a criminal offense.



4.
There is no public or other market for the Shares and no such public or other
market is expected to develop. There can be no assurance that the undersigned
will be able to sell or dispose of the undersigned’s Shares and the undersigned
may have to bear the economic risk of this investment in the Shares
indefinitely. It is understood that in order not to jeopardize the offering’s
exempt status under Section 4(2) of the Securities Act and Regulation D, the
transferee may at a minimum be required to fulfill the investor suitability
requirements prescribed under Regulation D.



5.
The stock certificates evidencing Shares will be endorsed with the following
legend:



“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD, ASSIGNED, PLEDGED, OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED
PURSUANT TO THE PROVISIONS OF THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR
UNLESS AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IS OBTAINED STATING
THAT SUCH OFFER, SALE, ASSIGNMENT, PLEDGE, OR OTHER TRANSFER IS EXEMPT FROM SUCH
REGISTRATION OR QUALIFICATION.”


6.
Rule 144. Subscriber acknowledges and agrees that the Shares are “restricted
securities” as defined in Rule 144 promulgated under the Securities Act as in
effect from time to time and must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. The Company is under no obligation to register the
Shares. During such time as the Company is subject to the reporting requirements
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the
Company agrees to


5

--------------------------------------------------------------------------------


timely file all required reports under the Exchange Act in order to enable you
to utilize Rule 144 in connection with transfer or sale of the Shares (or shares
of Common Stock issued upon conversion of the Shares). In addition, upon
request, the Company will furnish you with copies of its most recent annual or
quarterly reports and such other information as you may reasonably request to
avail yourself of any rule or regulation of the SEC which permits the sale of
securities without registration. At such time as any Shares (or shares of Common
Stock issued upon conversion of the Shares) are eligible for sale or transfer
under Rule 144(b)(1), the Company will remove any restrictive legend from the
certificates evidencing such shares upon your request within a reasonable time.


7.
No Private Offering Memorandum. The undersigned acknowledges and understands
that the Company did not prepare or deliver a private offering memorandum for
the offer and sale of the Shares, and agrees that such a memorandum was not
necessary for the undersigned to evaluate a prospective investment in the
Shares. The Company has provided the undersigned with all information that the
undersigned has requested and that the undersigned considers material and
relevant, as well as necessary or desirable, in connection with making a
decision whether or not to invest in the Shares, including this Subscription
Agreement, the Memorandum of Terms, the Certificate of Designations and the
Company’s periodic filings with the Securities and Exchange Commission. The
undersigned has made the decision to invest in the Shares only after reviewing
all such information, either individually or in consultation with the
undersigned’s personal financial advisers. By subscribing for Shares, the
undersigned represents and warrants that the undersigned needs no other
information in order to make an investment decision to purchase the Shares.



8.
Confidential Information. If the undersigned has been informed by the Company
that the undersigned has been provided with any material non-public information
concerning the Company (“Confidential Information”), the undersigned agrees (a)
that such Confidential Information is the property of the Company, (b) to use
such Confidential Information solely in connection with an evaluation of the
Company and an investment in the Shares, and (c) not to purchase or sell any
securities of the Company (including entering into hedging or other derivative
transactions based on the Company’s securities) until all such Confidential
Information has been publicly disclosed by the Company. Furthermore, the
undersigned (i) is aware that the United States securities laws prohibit any
person who has material nonpublic information about a company from purchasing or
selling securities of such company, or from communicating such information to
any other person under


6

--------------------------------------------------------------------------------


circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities, and (ii) represents and warrants to the
Company that the undersigned has not used or caused any third party to use, and
agrees not to use or cause any third party to use, any Confidential Information
in contravention of the Exchange Act or any such rules and regulations,
including without limitation Rule 10b-5 thereunder.


E.    MISCELLANEOUS


1.
Neither this Subscription Agreement nor any provisions hereof shall be waived,
modified, changed, discharged, terminated, revoked, or cancelled except by an
instrument in writing signed by the party against whom any change, discharge, or
termination is sought.



2.
Notices required or permitted to be given hereunder shall be in writing and
shall be deemed to be sufficiently given when personally delivered or sent by
registered mail, return receipt requested, addressed to the other party at the
address given for such party in the accompanying Subscription Package.



3.
Failure of the Company to exercise any right or remedy under this Subscription
Agreement or any other agreement between the Company and the undersigned, or
otherwise, or delay by the Company in exercising such right or remedy, will not
operate as a waiver thereof. No waiver by the Company will be effective unless
and until it is in writing and signed on behalf of the Company.



4.
This Subscription Agreement shall be enforced, governed, and construed in all
respects in accordance with the laws of the State of Delaware, as such laws are
applied by Delaware courts to agreements entered into and to be performed in
Delaware by and between residents of Delaware, and shall be binding upon the
undersigned, the undersigned’s heirs, estate, legal representatives, successors,
and assigns, and shall inure to the benefit of the Company, its successors, and
assigns. If any provision of this Subscription Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall


7

--------------------------------------------------------------------------------


not affect the validity or enforceability of any other provision hereof.


F.     SIGNATURE AND QUESTIONNAIRE


The Signature Page and Questionnaire are contained as part of and are an
integral part of this Subscription Agreement.





8